Hoyt, J.
(dissenting). — As I read the complaint of the plaintiff, there was no allegation contained therein that there had been any final judgment rendered in the case in which the injunction bond was given. Construing the allegation in regard to the breach of the condition of the bond as favorably to the pleader as the language will warrant, it amounts to no more than that the injunction had been dissolved, and in no wise sets forth any facts from which it could be gathered that a final judgment in the case had been rendered. For this reason the proof offered in relation to the final judgment was unsupported by the pleadings, and should have been excluded.
I am also of the opinion that a general allegation of ownership is not sustained by proof of a right to occupy under the mining laws of the United States.
For these reasons I am compelled to dissent from the conclusion arrived at by the majority of the court.